Name: Council Regulation (EU) NoÃ 971/2013 of 10Ã October 2013 amending Regulation (EU) NoÃ 267/2012 concerning restrictive measures against Iran
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs
 Date Published: nan

 12.10.2013 EN Official Journal of the European Union L 272/1 COUNCIL REGULATION (EU) No 971/2013 of 10 October 2013 amending Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran and repealing Common Position 2007/140/CFSP (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EU) No 267/2012 (2) gives effect to the measures provided for in Decision 2010/413/CFSP and provides for, inter alia, the freezing of all funds and economic resources belonging to, owned, held or controlled by the persons, entities and bodies listed in Annexes VIII and IX to that Regulation. (2) On 10 October 2013, the Council adopted Decision 2013/497/CFSP (3) which amends Decision 2010/413/CFSP and provides for adjusted listing criteria to include persons and entities that have evaded or violated restrictive measures. (3) That measure falls within the scope of the Treaty and regulatory action at the level of the Union is therefore necessary in order to implement it, in particular with a view to ensuring its uniform application by economic operators in all Member States. (4) Regulation (EU) No 267/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Article 23(2) of Regulation (EU) No 267/2012 is amended as follows: (a) Point (b) is replaced by the following: "(b) being a natural or legal person, entity or body that has evaded or violated, or assisted a listed person, entity or body to evade or violate, the provisions of this Regulation, Council Decision 2010/413/CFSP or UNSCR 1737 (2006), UNSCR 1747 (2007), UNSCR 1803 (2008) and UNSCR 1929 (2010);". (b) Point (c) is replaced by the following: "(c) being a member of the Islamic Revolutionary Guard Corps (IRGC) or a legal person, entity or body owned or controlled by the IRGC or by one or more of its members, or a natural or legal person, entity or body acting on their behalf, or a natural or legal person, entity or body providing insurance or other essential services to IRGC, or to entities owned or controlled by them or acting on their behalf;". (c) Point (e) is replaced by the following: "(e) being a legal person, entity or body owned or controlled by the Islamic Republic of Iran Shipping Lines (IRISL), or a natural or legal person, entity or body acting on its behalf, or a natural or legal person, entity or body providing insurance or other essential services to IRISL, or to entities owned or controlled by it or acting on its behalf.". Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 October 2013. For the Council The President R. SINKEVIÃ IUS (1) OJ L 195, 27.7.2010. p. 39. (2) Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (OJ L 88, 24.3.2012, p. 1). (3) See page 46 of this Official Journal.